Title: 19th.
From: Adams, John Quincy
To: 


       Mr. Evans preach’d in the forenoon from Luke XV. 18. 19. I will arise and go to my father, and will say unto him, Father, I have sinned against heaven and before thee. And am no more worthy to be called thy Son: make me as one of thy hired Servants. In the afternoon the two ensuing verses. And he arose, and came to his father: but when he was yet a great way off, his father saw him, and had compassion, and ran, and fell on his neck, and kissed him. And the son said unto him, Father I have sinned against heaven, and in thy sight, and am no more worthy to be called thy Son. There is not perhaps in the whole Bible, a subject upon which a clergyman, can employ his talents more usefully. This Story naturally leads to the encouragement of all the virtues that adorn human Nature, and shows, in a striking light the terrible consequences of Vice. Mr. Evans had two good Sermons upon it; there was an apparent imitation of Yorick’s, but I did not like them the less for that. He did not take certain heads to his discourse, as is a general custom among our Clergymen; but I think like Mr. Osgood, who said he did not see what good a parcel of heads without any bodies, could do. The discourses were moral, and practical; and I prefer hearing none at all, to hearing those of any other kind. Mr. Redington, and Judge Blodget were here in the Evening.
      